Citation Nr: 0946454	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-06 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for prostate cancer, status post radioactive seed 
implantation, from November 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from October 1963 to 
February 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In connection with his appeal the Veteran testified at a 
hearing before a Decision Review Officer (DRO) at the RO in 
June 2006.  A transcript of the hearing is associated with 
the claims files. 


FINDING OF FACT

Cessation of treatment for the Veteran's prostate cancer, 
status post radioactive seed implantation, was not adequately 
demonstrated by the evidence of record at the time of the 
August 2005 rating decision reducing the rating for the 
disability from a 100 percent evaluation to a 20 percent 
evaluation.


CONCLUSION OF LAW

The 100 percent disability rating for prostate cancer, status 
post radioactive seed implantation, was not properly reduced.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.115b, 
Diagnostic Code 7528 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2009).

Prostate cancer is rated under 38 C.F.R. § 4.115a, Diagnostic 
Code 7528, which provides for a 100 percent rating for 
malignant neoplasms of the genitourinary system.  Following 
the cessation of surgical, X-ray, antineo-plastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of 6 months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant. 

Analysis

In June 2002 the Veteran was granted entitlement to service 
connection for prostate cancer, rated as 100 percent 
disabling as the Veteran had active cancer.  In May 2003 the 
Veteran underwent a radioactive seed implantation procedure 
for his service-connected prostate cancer.

In August 2004 the Veteran was afforded a VA examination to 
determine the current severity of his prostate cancer.  At 
that examination, the examiner noted that a private physician 
was treating the Veteran for prostate cancer and was 
monitoring the Veteran's radioactive seed implantation.  At 
that examination no prostate examination was performed, and 
no prostate-specific antigen (PSA) level was drawn.  The 
Veteran's 100 percent disability rating was continued in a 
November 2004 rating decision.

In April 2005 the Veteran was afforded another VA examination 
to determine the current severity of his prostate cancer.  At 
that time the Veteran reported that he was still being 
followed by a private physician for his prostate cancer.  The 
examiner reported that, "as per the Veteran" the Veteran's 
prostate had shrunk considerably.  However, at that 
examination no PSA level was drawn, and the examiner declined 
to perform a prostate examination, noting that the Veteran 
still had the radioactive seed implantation.  Based on the 
findings of this examination, the Veteran's 100 percent 
disability rating was reduced effective November 1, 2005.

The Board finds that the reduction of the Veteran's 100 
percent disability rating was improper.  In this regard, the 
Board notes that the April 2005 examiner declined to perform 
a prostate examination as the Veteran still had radioactive 
seed implantation.  The Veteran cannot be reduced from the 
100 percent evaluation assigned for evidence of active cancer 
unless there is evidence that there is no reoccurrence or 
metastasis of prostate cancer 6 months following the 
cessation of treatment.  38 C.F.R. § 4.115b, Diagnostic Code 
7528 (2009).  

Here, as the examiner declined the prostate examination in 
April 2005 on the basis that the Veteran still had 
radioactive seed implantation, there is no evidence that the 
Veteran's treatment for prostate cancer had ceased.  Without 
competent evidence of cessation of treatment, reduction of 
the Veteran's 100 percent evaluation is improper.

Restoration of a 100 percent disability rating for prostate 
cancer, status post radioactive seed implantation, is 
warranted. 


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to restoration of a 100 percent disability rating 
for prostate cancer, status post radioactive seed 
implantation, from November 1, 2005, is granted, subject to 
the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


